 THE A S ABELL COMPANY425The A.S Abell Company and Baltimore Typographi-calUnion No 12, ITU and Washington-BaltimoreNewspaper Guild,Local 35,AFL-CIO-CLC. Case5-RM-786June 7, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Albert WPalewicz At the close of the hearing, and pursuant toSection 102 67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,and by direction of the Regional Director for Region5, this proceeding was transferred to the Board forDecision Thereafter, the parties filed briefs in sup-port of their respective positionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial errorThey are hereby affirmedUpon the entire record in this proceeding, the Boardfinds1The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein2The Baltimore Typographical Union No 12,hereafter called the BTU, and the Washington-Balti-more Newspaper Guild, Local 35, AFL-CIO-CLC,hereafter called the Guild, are labor organizationswithin the meaning of the Act3No question affecting commerce exists concern-ing the representation of employees of the Petitionerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the ActThe Petitioner, A S Abell Company, is a Mary-land corporation and maintains its principal place ofbusiness in Baltimore, Maryland, where it is engagedin the publication of daily and Sunday newspaperscalled The Sun, The Evening Sun, and The SundaySun During the preceding 12 months, a representa-tive period, Petitioner had gross revenues exceeding$200,000 and regularly printed advertisements ofproducts which are nationally advertised and sold,published nationally syndicated articles and newsstories, and shipped newspapers to points outside theState of MarylandThe Guild is the certified collective-bargainingrepresentative of approximately 700 of Petitioner'semployees The employees represented by the Guildare classified in either of two broad categories, com-mercial or editorial employees The commercial clas-sifications include electricians,mechanics, advertis-ing personnel, circulation personnel, janitors, andbookkeeping personnel The editorial employees in-clude reporters, copy editors, library personnel, edi-torialworkers, cartoonist, and photographers ThePetitioner and the Guild have been parties to a num-ber of collective-bargaining agreements and duringthe period relevant herein were signatories to a cur-rent contractThe BTU is the collective-bargaining representa-tive of Petitioner's Typographical employees Peti-tioner and the BTU also have had a number of col-lective-bargainingagreementsandduringtherelevant period involved herein were party to a cur-rent collective-bargaining agreementThe issue before the Board in the instant case hasitsorigins in a series of studies conducted by Peti-tioner in 1972 to identify and apply new techniquesto improve its production operations The studies re-sulted, in part, in the introduction in the spring of1974 of new computer-orientated equipment Thisequipment was physically located in both the editori-al and composing rooms and eliminated certain time-consuming operations between the writing of newscopy and the completion of operations in the com-posing room In effect, this new equipment complete-ly eliminated the "hot metal" process in the compos-ing roomIn the summer of 1974, Petitioner decided to de-velop an in-house staff to maintain this new equip-ment and in July 1974 began to hire employees ThePetitioner designated these employees as its Produc-tion Systems Group and eventually hired a comple-ment of six individuals Shortly after the hire of thefirst individual in the Production Systems Group, theGuild initiated a series of inquiries as to the status ofthat group Eventually the Guild filed a grievanceclaiming that the work being done by the ProductionSystems Group was work that rightfully belonged toemployees represented by the Guild' In a similar butseparate procedure, the BTU filed a grievance withthe Petitioner claiming that the work being done bythe Production Systems Group belonged to employ-ees represented by the BTU Petitioner, however, re-fused to arbitrate the BTU's grievance, and thereaf-ter in June 1975 the BTU filed suit against Petitionerand the Guild in the United States District Court forthe District of Maryland seeking to compel tripartite1 In January 1975 the dispute between Petitioner and the Guild was ar-gued before an impartial arbitrator It appears that that arbitration proceed-ing has beenheld in abeyance224 NLRB No 63 426DECISIONSOF NATIONALLABOR RELATIONS BOARDarbitration of Petitioner's assignmentof the work tothe Production Systems Group 2 The Guild immedi-ately agreed to participate in the tripartite arbitra-tion,however,Petitionerclaimed that such arbitra-tionwas inappropriate and that the action should bedismissedOn November 7, 1975, Petitioner filed the RM pe-titioninvolved herein and claimed that the Guild andBTU had separately filed claims to represent its as-sistant productionmanagersin its Production Sys-temsGroup The Guild and BTU individually filedresponsesclaiming that the petition should be dis-missed becausethey have not sought to representPetitioner's assistantproductionmanagersbut havemerely claimed that, pursuant to their respective con-tracts, the work in question belonged to members oftheir respective Unions Both Unions also contendthat the petition should be dismissed because neitherUnion has attempted to represent the petitioned-foremployees in the unit soughtClearly if Petitioner is correct and the Unions areseeking to represent employees doing particularwork, the controversy involves a representation ques-tion within the meaning of the Act 3 On the otherhand, if the Unions' intentions are correct the con-troversy is a work dispute and is not properly beforeus In cases suchas the instant one, "the blurred linethat oftenexistsbetween workassignmentdisputesand controversies over which of two ormore unionsis the appropriate bargaining unit[is] often dif-ficult to classify " 4 Therefore, where there is a dis-pute concerning this type of controversy, we careful-ly exarun° the record to determine what in fact isultimately being soughtIn this case, the record reveals that at a very earlystage the Guild indicated its dissatisfaction withPetitioner'screationof the Production SystemsGroup and claimed that the electricians in the unitrepresented by the Guild should be doing the mainte-nance work on the new equipment In fact when theGuild filed its grievance, it indicated it was arbitrat-ing the "poslLion[s]" and not the individuals In asimilarmanner, the grievance filed by the BTUclaimed that individuals within the Production Sys-temsGrol?p "were performing work within our bar-gainingunit" and that the performance of such workby nonbargaining unit personnel was contrary to itscollective-bargainingagreementwithPetitionerSincethe ultimate effect of the claims by both2 BaltimoreTypographicalUnion No12 v A S AbellCompany and Washinpton-Baltimore Newspaper Guild,Local35,Civil No K-75-726In response to an inquiry from the United States District Court for theDistrict of Maryland,the Regional Director suggested that the court holdthematter pending before it in abeyance until resolution of the instantrepresentation matter4 Carey v WestinghouseCorp,375 US 261, 268-269 (1964)Unions is to dispute Petitioner's assignment of work,we find no merit to the claim that either of theUnions is seeking to represent the employees in theProduction Systems Group 5 InThe Gas Service Com-pany,140 NLRB 445, 447 (1963), the Board stated[W]ork assignment disputes are not properlymatters for consideration and resolution in arepresentation proceedingAs the Board hassaid, its sole function in representation proceed-ings is to ascertain and certify the name of thebargaining representative, if any, that has beendesignated by the employees in the appropriateunit It is not the Board's responsibility in repre-sentation proceedings to decide whether em-ployees in the bargaining unit are entitled to doany particular work or whether an employer hasproperly reassigned work from employees in thebargaining unit to other employeesSince the instant matter involves a work assignmentdispute and is not a proper subject for considerationin a representation proceeding, we find that the peti-tion fails to raise a representation question Accord-ingly, we shalldismissthe petition 6In dismissing the petition, we have not examinedthe merits of the contentions made by the parties asto whom the work should properly be assigned, norhave we examined the question as to whether arbitra-tion is in fact proper Our decision rests on the nar-row ground that the instant petition has failed toraise a representation matter'ORDERIt is hereby ordered the petition in Case 5-RM-786 be, and hereby is, dismissed5The record reveals that both Unions made a number of requests for thedisputed work Some of these requests were martfully and vaguely wordedand tend to "blur" the determination as to whether the Unions are seekinga work assignment or are seeking to represent certain employees However,based on our examination of the record as a whole,we are of the view thatboth Unionswere ultimately contesting Petitioner's assignment of the disputed work6We further note that neither Union is willing to go to an election in theunit sought in the petitionThe BTU hasdisclaimed any intention of desir-ing to represent the assistant production managers in the unit sought byPetitioner and has unequivocally indicated it would not go on the ballot ifthe Board directed an election in that unit As to the Guild, the record fullysupports its claim that it has never requested and does not now presentlyseek to represent the employees who are the subject of the petition in aseparate unitAs there has been no request to represent the employeessought in the petitioned-for separate unit,we find the petition has failed toraise a question concerning representation within the meaning of Sec9(c)(1) of the Act Accordingly,we shall dismiss the RM petition on theadditional basis that it fails to raise a question concerning representationwithin themeaning ofthe Act SeeWoolwich, Inc,185 NLRB 783 (1970),Aerojet General Corporation185 NLRB 795 (1970,Oyster CreekDivisionThe Dow Chemical Company179 NLRB 719 (1969)7 In that we are dismissing the petition we find it unnecessary to pass onthe unit issues raised by the parties